Citation Nr: 1301488	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  07-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for a lung disorder, to include as due to rheumatoid arthritis or Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the Louisville, Kentucky RO.

These matters were previously before the Board in October 2010 and April 2012 when they were remanded for further development of the evidence.  The requested actions have been completed, and the claims are again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran had service in Vietnam from July 14, 1968 to July 13, 1969; thus, he is presumed to have been exposed to Agent Orange during active military service.

2.  The weight of the probative evidence of record does not show that rheumatoid arthritis is related to the Veteran's military service, or to any incident therein, to include exposure to Agent Orange.

3.  The weight of the probative evidence of record does not show that a lung disorder is related to the Veteran's military service, or any incident therein, to include exposure to Agent Orange, or proximately due to or chronically aggravated by, a service-connected disability.



CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by active military service and may not be presumed to have been so incurred or aggravated, to include as due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A lung disorder was not incurred in or aggravated by active military service, to include as due to exposure to Agent Orange, nor proximately due to or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Prior to an October 2012 readjudication of the Veteran's claims, letters dated in March 2005 and October 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran identified additional private treatment records from Dr. Kaderabek, in a July 2005 statement, he reported that he could not locate Dr. Kaderabek to request his records, as he retired and moved away.  The Veteran also noted treatment from Dr. Aaron, but reported that he is deceased.  As the Veteran is unable to provide the contact information to identify and locate these medical records, VA is unable to submit a request to obtain these records.  Id.  Additionally, the Board observes that the Veteran reported that he is receiving disability benefits from the Social Security Administration (SSA).  Accordingly, in April 2012, the RO attempted to obtain copies of those records.  However, the SSA responded that the medical records were destroyed, and that further efforts to obtain them would be futile.  Accordingly, VA has met its duty to assist with regard to obtaining relevant medical evidence.  Id.

VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran was provided with VA examinations in November 2010 and April 2012 with regard to his claims.  The Board finds that the April 2012 VA examinations are adequate, as they are based on a complete review of the Veteran's claims file, an interview with the Veteran, and a physical examination of the Veteran.  They provide sufficient rationale to support their conclusions that the Veteran's current rheumatoid arthritis and lung disorder are not related to his active duty service, to include in-service exposure to Agent Orange.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran does not allege that the April 2012 VA examinations are inadequate.  Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that his current rheumatoid arthritis and lung disorder are related to his active duty service, to include exposure to Agent Orange during service.  He also alleges that his lung disorder was caused by his rheumatoid arthritis.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints of or treatment for rheumatoid arthritis or a lung disorder.  A January 1970 separation examination shows that the upper extremities, feet, lower extremities, lungs, and chest were normal on examination.  In a report of medical history, completed at that time, the Veteran denied a history of asthma, shortness of breath, pain or pressure in the chest, chronic cough, arthritis, and rheumatism.

The evidence in the claims file shows that rheumatoid arthritis was first diagnosed in 1976.  A December 1976 blood test for rheumatoid arthritis was reactive.  A February 1977 private treatment letter notes a diagnosis of and treatment for rheumatoid arthritis.  Private treatment records from April 1985 through July 2003 reflect continued diagnoses of rheumatoid arthritis, but do not provide any opinions as to the etiology of the rheumatoid arthritis.

Private treatment records beginning in 2002 reflect diagnoses of and treatment for restrictive lung disease.  A July 2002 chest x-ray showed mild prominence of the ascending arch of the aorta and a 2 centimeter (cm.) vague nodularity density in the suprahilar region on the lateral view.  A July 2002 computed tomography (CT) scan of the chest revealed a right hilar lymph node which was irregular in size.  A September 2002 private record notes that the CT scan of the chest revealed a right bronchial process of undetermined cause.  The Veteran noted his service in Vietnam.  The diagnoses were rheumatoid arthritis and right bronchial mass.  The Veteran underwent a fiberoptic bronchoscopy in September 2002, which showed normal vocal cords, normal trachea and carina, and a normal endobronchium, bilaterally.  The lavages from both sides of the lungs were sent for examination and microbiology.  An October 2002 record indicates that a bronchoscopy showed no endobronchial process in the right middle lobe bronchus, but that bronchialveolar lavage was growing staphylococcus aureus.  The diagnoses were rheumatoid arthritis, right bronchial mass - normal by bronchoscopy, and staphylococcus aureus bronchitis.  Records dated in October 2002 and July 2003 reflect that pulmonary function tests showed normal spirometry with mild restrictive lung disease with normal diffusion.  The diagnoses included rheumatoid arthritis and restrictive lung disease.  A private treatment record from 2003 reflects a diagnosis of chronic obstructive pulmonary disease.

In an October 2006 letter, K.M., M.D. stated the opinion that "the restrictive lung disease that was found on [the Veteran], by test that were performed, was as likely as not a result of being in contact with Agent Orange in Viet Nam."

A November 2006 letter from D.C., M.D. explains that the Veteran was Dr. D.C.'s patient in October 1975, and that a test for rheumatoid arthritis in December 1976 was "reactive."  Dr. D.C. further noted that it was "obvious" that the Veteran's "onset of arthritis was years before his diagnosis in 1976" and that he "cannot rule out a relationship between his illness and his exposure to Agent Orange in Viet Nam."

A January 2008 CT scan of the chest showed a few tiny 4 millimeter (mm) noncalcified nodules in the right upper lobe along the minor fissure and no adenopathy or pleural effusion.

In support of his claim, the Veteran submitted lay statements from himself, his wife, S.S. (a relative), and P.G. (a friend).  The Veteran's lay statements note his symptoms of shortness of breath and tiring easily.  He stated that he believed that his exposure to Agent Orange caused his health problems.  A November 2010 statement from S.S. indicates that he has known the Veteran all of his life, that the Veteran had health problems since service, and that he suffered greatly with lung problems and rheumatoid arthritis.  S.S. noted that the Veteran had rheumatoid arthritis since the 1970's.  In a November 2010 statement, the Veteran's wife reported that she met the Veteran in 1969 and that they married in February 1970.  She explained that, a few months after they were married, the Veteran began complaining that his joints and muscles were hurting.  She recalled rubbing topical ointment on them, especially the hands and feet.  She also stated that, about 10 years before, the Veteran began to get short-winded and tired quickly.  In a November 2010 statement, P.G. reported that she had known the Veteran for 40 years and that he had lung problems and a painful deformity of the hands and feet caused by arthritis.

A November 2010 VA opinion states that the Veteran's rheumatoid arthritis is "less likely as not" caused by or a result of his military service.  The examiner explained that a medical opinion on the matter of the etiology of the Veteran's rheumatoid arthritis would require resort to speculation, as there is no way of telling for certain the etiology of the rheumatoid arthritis.  The examiner further stated that he had been told that such a response was unacceptable.  Therefore, the examiner opined that the rheumatoid arthritis is less likely as not related to service because it is not a presumptive condition related to herbicide exposure and "given the fact that the disease is extremely complex with multiple possible etiologies."  Additionally, the examiner noted the lack of documentation of rheumatoid arthritis in service or within the year after service discharge.

In April 2012, the Veteran underwent a VA examination addressing the etiology of his rheumatoid arthritis.  The Veteran reported that his arthritis began bothering him around 1971, and that he took medication to help with the pain.  He stated that he finally went to the doctor and rheumatoid arthritis was diagnosed around 1975.  He explained that the rheumatoid arthritis affected mostly his right hand and bilateral feet.  He noted continuous use of medication for the condition.  The diagnosis was rheumatoid arthritis.  After reviewing the claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner opined that the Veteran's rheumatoid arthritis was less likely than not incurred in or caused by his active duty service, to include Agent Orange exposure.  The examiner noted that the service treatment records did not show any signs of development of rheumatoid arthritis during service, and that rheumatoid arthritis was not diagnosed until six years after discharge.  Additionally, the examiner explained that there is no medical evidence to support a link between the Veteran's rheumatoid arthritis and Agent Orange, as there is no evidence that Agent Orange causes rheumatoid arthritis.  The examiner noted that the risk factors for rheumatoid arthritis include genetics, cigarette smoking, and possibly bacterial or viral infections.  Additionally, occupational exposures including exposure to silica, wood work and asbestos may modify one's risk for developing rheumatoid arthritis.

The Veteran also underwent a VA examination with regard to his lung disorder in April 2012.  The Veteran reported that he first found out that he had lung disease around 2001, and noted that it was discovered on a routine physical.  He denied the use of medication for his lung condition and stated that he was not currently being monitored for the lung disorder, noting that he had not been to the doctor for two or three years.  He complained of current symptoms including shortness of breath with exertion.  The diagnoses were restrictive lung disease; benign right bronchial mass; staph aureus bronchitis (resolved); and noncalcified granulomas (benign).  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner opined that the Veteran's lung disorder was less likely than not incurred in or caused by active duty service, to include Agent Orange.  The examiner explained that there was no medical literature supporting a link between exposure to Agent Orange and restrictive lung disease.  The examiner also noted that interstitial lung disease (which shows a restrictive pattern on pulmonary function tests) has over 130 possible causes, including occupational and environmental inhalation, collagen vascular diseases, granulomatous lung diseases, iatrogenic or drug-induced causes, interstitial pulmonary fibrosis, and inherited disease.  The examiner admitted that the Veteran's restrictive lung disease "could be secondary to his rheumatoid arthritis."  Additionally, the examiner noted that there was no evidence of a lung disorder in the service treatment records.

As noted above, the Veteran contends that his rheumatoid arthritis and restrictive lung disease are the result of in-service exposure to Agent Orange.  After a thorough review of the evidence of record, the Board concludes that service connection is not warranted for rheumatoid arthritis or a lung disorder.

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  An April 2005 response from the National Personnel Records Center confirms that the Veteran served in Vietnam from July 14, 1968 to July 13, 1969; therefore, he is presumed to have been exposed to herbicide agents during his active duty service.  However, rheumatoid arthritis, restrictive lung disease, benign right bronchial mass, staph aureus bronchitis, and noncalcified granulomas are not among the diseases or disorders eligible for presumptive service connection based on exposure to Agent Orange.  38 C.F.R. § 3.309.  Accordingly, service connection for rheumatoid arthritis and restrictive lung disease on a presumptive basis due to exposure to Agent Orange is not warranted. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The weight of the probative evidence of record does not show that the Veteran's rheumatoid arthritis or lung disorder is directly related to his active duty service.  The Board acknowledges that there are competing medical opinions as to whether the Veteran's current rheumatoid arthritis and lung disorder are related to his exposure to Agent Orange in Vietnam.  

With regard to the Veteran's rheumatoid arthritis, a November 2006 letter from Dr. D.C. noted that the onset of the Veteran's rheumatoid arthritis was "years before his diagnosis in 1976" and that he "cannot rule out a relationship between his illness and exposure to Agent Orange in Viet Nam."  However, the opinion provided by Dr. D.C. is afforded little probative value, as the opinion expressed in the letter is speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative).  Dr. D.C.'s use of the words "cannot rule out" lacks the definitive conclusion required for a medical opinion to be considered probative and does not establish it is as likely as not that the Veteran's rheumatoid arthritis is related to active duty service, to include Agent Orange exposure.  Accordingly, the Board affords little probative value to the November 2006 opinion provided by Dr. D.C.  

The Board affords the most probative value to the April 2012 VA opinion, which concluded that the Veteran's rheumatoid arthritis is not related to his in-service Agent Orange exposure or active duty service because there is no evidence that the Veteran's Agent Orange exposure caused rheumatoid arthritis and there is no evidence of signs or symptoms of rheumatoid arthritis in the service treatment records.  The VA examiner's opinion was based on a thorough review of the evidence in the claims file and provided supporting rationale for the opinion.  In that regard, the examiner noted the risk factors for rheumatoid arthritis, but concluded that Agent Orange exposure was not a risk factor.  As the April 2012 VA opinion was based on a thorough review of the claims file and provided supporting explanation and rationale for the opinion provided, the Board affords the opinion of the April 2012 VA examiner significantly more weight than Dr. D.C.'s November 2006 opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).

With regard to the Veteran's lung disorder, in an October 2006 letter, Dr. K.M. opined that the Veteran's restrictive lung disease is "as likely as not a result of being in contact with Agent Orange in Viet Nam."  Although the record reflects that Dr. K.M. treated the Veteran for lung disease, Dr. K.M.'s opinion is not based on a review of the evidence in the claims file and does not provide sufficient supporting explanation or rationale to warrant significant probative weight.  Prejean, 13 Vet. App. at 448-49; Hernandez-Toyens, 11 Vet. App. at 382.  In that regard, Dr. K.M. did not provide any explanation or rationale whatsoever for the conclusion that the Veteran's lung disease is related to his exposure to Agent Orange.  Accordingly, the Board affords little probative value to Dr. K.M.'s opinion.  In contrast, the opinion provided by the April 2012 VA examiner was based on a thorough review of the Veteran's claims file and provides supporting rationale for the conclusion that the Veteran's lung disease was not caused by his in-service exposure to Agent Orange.  In support of the opinion, the examiner noted that lung disease was not demonstrated in service, and had not been shown to be related to service, including as there is no medical literature supporting a link between the Veteran's exposure to Agent Orange and his restrictive lung disease, noting that there are over 130 causes of interstitial lung disease, and that Agent Orange exposure is not one of them.  Accordingly, because the April 2012 VA examiner reviewed the Veteran's claims file and provided sufficient supporting rationale for the conclusion reached, the Board affords the most probative value to the opinion provided by the April 2012 VA examiner that the Veteran's lung disease is not related to his active duty service, to include his in-service exposure to Agent Orange.  Id.

With regard to the lay statements submitted in support of the Veteran's claims, lay evidence can be competent and sufficient when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board acknowledges that the statements are competent evidence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In that regard, the Veteran's statements are competent evidence that he has shortness of breath and tires easily.  S.S.'s statement is competent that the Veteran suffered greatly with lung problems and rheumatoid arthritis.  The Veteran's wife's statements are competent evidence that the Veteran began complaining of pain in his joints and muscles soon after they were married in February 1970 and that the Veteran began to get short-winded and tired quickly in approximately 2000.  P.G.'s statements that the Veteran had lung problems and a painful deformity of the hands and feet are also competent evidence.  However, as lay persons, the Veteran, the Veteran's wife, S.S. and P.G. are not competent to provide opinions as to matters of medical causation.  There is no indication in the record that the Veteran, his wife, S.S. or P.G. is a physician or other health care professional.  Therefore, as lay persons, they are not competent to provide evidence that requires medical knowledge because they lack the requisite professional medical training, certification and expertise to present opinions regarding etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Thus, the statements regarding the etiology of the Veteran's rheumatoid arthritis and lung disorder do not constitute competent medical evidence on which the Board can make a determination as such disabilities are of such a complex nature that they do not lend themselves to lay diagnosis.  See also Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).

Moreover, there is no medical or lay evidence of continuity of symptomatology for rheumatoid arthritis or a lung disorder since service discharge.  The Veteran has not alleged, and the evidence does not show, that the Veteran has had symptoms of rheumatoid arthritis or a lung disorder continuously since his service discharge.  As noted above, the Veteran's rheumatoid arthritis was first diagnosed in 1976, 6 years after his service discharge, and his lung disorder was first diagnosed in 2002, 26 years after his discharge from service.  There is no evidence in the claims file that the Veteran had symptoms of a lung disability before his diagnosis.  Although the Veteran reported that his arthritis began bothering him in 1971 but that he did not seek medical treatment until 1975 and the Veteran's wife noted that the Veteran began complaining of pain in his joints and muscles soon after they were married in February 1970, they do not report any symptoms of rheumatoid arthritis during service and do not allege symptomatology continuously since service discharge.  Moreover, the April 2012 VA examiner considered these statements and concluded that the Veteran's rheumatoid arthritis was not related to his active duty service.

The Board acknowledges the Veteran's contention that his current lung disorder was caused by his rheumatoid arthritis, and that the April 2012 VA examiner found that the Veteran's restrictive lung disease "could be secondary to his rheumatoid arthritis."  However, as discussed above, service connection for rheumatoid arthritis is not warranted in this case; therefore, service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310; see Allen, 7 Vet. App. 439 (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).

In reaching this decision the Board considered the doctrine of reasonable doubt.  There are current diagnoses of rheumatoid arthritis and a lung disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Nevertheless, the Veteran's service treatment records are negative for any complaints of, or treatment for, rheumatoid arthritis and/or a lung disorder during service, and the Veteran does not allege that he had symptoms of either disorder during service.  Moreover, there is no demonstration of continuity of symptomatology of either disability since service, and the weight of the probative evidence of record does not link the Veteran's rheumatoid arthritis or lung disorder to service to include his in-service exposure to Agent Orange.  Accordingly, as the preponderance of the evidence is against the Veteran's claims, the doctrine of resolving doubt in the Veteran's favor is not for application, and service connection for rheumatoid arthritis and a lung disorder is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for a lung disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


